SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended28 November, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in own shares dated 03 November 2014 Exhibit 1.2 Transaction in own shares dated 04 November 2014 Exhibit 1.3 Transaction in own shares dated 05 November 2014 Exhibit 1.4 Transaction in own shares dated 06 November 2014 Exhibit 1.5 Transaction in own shares dated 07 November 2014 Exhibit 1.6 Transaction in own shares date10 November 2014 Exhibit 1.7 Director/PDMR Shareholding dated 10 November 2014 Exhibit 1.8 Director/PDMR Shareholding dated 10 November 2014 Exhibit 1.9 Total Voting Rights dated 28 November 2014 Exhibit 1.1 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 3 November 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 31 October 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.2 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 4 November 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 3 November 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.3 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 5 November 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 4 November 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.4 ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 6 November 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 5 November 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.5 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 7 November 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 6 November 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.6 ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 10 November 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 7 November 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.7 ﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c - 10 November 2014 BP p.l.c.Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 November 2014 by Computershare Plan Managers that on 10 November 2014 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.413 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn70 shares Dr B. Gilvary70 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 73 shares Mr B. Looney 70 shares Mr D. Sanyal70 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.8 ﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c - 10 November 2014 BP p.l.c.Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 9 November 2014 by Mrs K Landis, a person discharging managerial responsibility in BP p.l.c., that on 7 November 2014 she became eligible to acquire 32,238.806 ADSs (ISIN number US0556221044) at $43.46 per ADS, through the release of a BP Restricted Share Plan grant and retained 19,013.806 ADSs after tax. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.9 ﻿ BP p.l.c. Total voting rights and share capital As at 28 November 2014, the issued share capital of BP p.l.c. comprised 18,240,059,817 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,772,997,948. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,245,142,317. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FCA's Disclosure and Transparency Rules. These figures include shares purchased by BP p.l.c. as part of its share buy-back programme but not yet cancelled. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:03 December 2014 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
